Title: To John Adams from Philip Mazzei, 5 March 1786
From: Mazzei, Philip
To: Adams, John


     
      Dear Sir,
      Paris, 5. March 1786.
     
     I return you my sincere thanks, Sir, for the petition from the City of Bristol in 1775, which I have found here on my return from Holland in the letter you did me the honor to write me the 29th. of December. It will be of great service to prove, that the conduct of our Countrimen has been & is continually misrepresented. The petition, memorial, or address to the King, or some body else from the Merchants of London, would answer the same end, & as far as I remember still better. Therefore I hope you will not spare some trouble to find it, as you are so good as to say in your said letter. In my performance I have endeavoured to offer to the Public a striking contrast between the well reasoned & true patriotism of our People, & the vain enthusiasm of the Romans. I want anecdotes, & have put several noble fellows under contribution for that purpose. Our good friend Col. Smith (the bearer of this) a gentleman for whom I feel a great regard & friendship, as I always reckon from the merit & never from the date of an acquaintance, has favoured me with some. Marquis de la Fayette has done the same, & has promised me more. My dear Sir, will you suffer to be put under contribution too? I Know that you have it greatly in your power to supply me with many very interesting ones. For such things I am in want of I beg leave to refer you to Col. Smith, who will be able to inform you better than I could myself, particularly as I find that the older I grow the worse I write in this language. The high esteem & great attachment I find with pleasure the bearer has for you, encourages me to take such

liberty without making an apology for it. Pray, present my respectful compliments to one of the most valuable & amiable wemon on earth, I mean Mrs. Adams, whose merit I shall not be satisfied to Know only from the testimony of others, as soon as she becomes inhabitant of another part of the globe. Beleave me most respectfully, / Dear Sir, / Your Excellency’s most humble / & most Obedient Servant
     
      Philip Mazzei
     
    